Exhibit 10.1

Loan Nos. 04 2508 01

93-0909703

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) is entered into as of July 5, 2011, by and among FAMOUS DAVE’S OF
AMERICA, INC., a Minnesota corporation, D&D OF MINNESOTA, INC., a Minnesota
corporation, LAKE & HENNEPIN BBQ AND BLUES, INC., a Minnesota corporation,
FAMOUS DAVE’S RIBS, INC., a Minnesota corporation, FAMOUS DAVE’S RIBS-U, INC., a
Minnesota corporation, and FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota
corporation (each, individually, a “Borrower” and, collectively, the
“Borrowers”), the lenders from time to time a party hereto (each, a “Lender”
and, collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), as Administrative Agent and L/C Issuer.

R E C I T A L S

A. Borrowers, Wells Fargo, as Administrative Agent and L/C Issuer, and the
Lenders a party thereto have entered into that certain Second Amended and
Restated Credit Agreement dated as of March 4, 2010, as amended by that certain
letter agreement dated February 1, 2011 (the “Credit Agreement”).

B. As of the date hereof, Wells Fargo is the only Lender under the Credit
Agreement.

C. The parties desire to amend the Credit Agreement to modify certain provisions
of the Credit Agreement, all subject to the terms and conditions hereinafter set
forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrowers and Lenders hereby covenant and
agree as follows:

1. Definitions. Capitalized terms used herein and not defined herein shall have
the meanings provided therefor in the Credit Agreement.

2. Amendment Closing Date. As used in this Amendment, the term “Amendment
Closing Date” shall mean the first date that all the conditions precedent set
forth in this Amendment are satisfied or waived in accordance herewith.

 

4



--------------------------------------------------------------------------------

3. Amendments to Credit Agreement. Effective as of the Amendment Closing Date:

(a) The following definitions in Section 1.01 of the Credit Agreement shall be
amended and restated in their entirety as follows:

“Adjustment Date” means the first Business Day following the date on which a
Compliance Certificate is delivered by the Borrowers pursuant to Section 6.01.

“Applicable Margin” means, for all Loans for each period commencing on an
Adjustment Date through the date immediately preceding the next Adjustment Date
(each a “Rate Adjustment Period”), the applicable percentage set forth below
corresponding to the Adjusted Leverage Ratio, as determined for the most recent
Reference Period ending immediately prior to the applicable Rate Adjustment
Period:

 

Level

  

Adjusted Leverage Ratio

   Applicable Margin
for LIBOR Loans
(bps)     Applicable Margin
for Base Rate
Loans     Applicable
Margin for
Revolving Credit
Commitment
Fees  

I

  

³ 3.25:1.00

     2.25 %      0.75 %      .375 % 

II

  

< 3.25:1.00 and ³ 3.00:1.00

     2.00 %      0.50 %      .375 % 

III

  

< 3.00:1.00 and ³ 2.75:1.00

     1.75 %      0.25 %      .25 % 

IV

  

< 2.75:1.00

     1.50 %      0.00 %      .25 % 

Notwithstanding the foregoing, (a) for the period commencing on the Amendment
Closing Date through the Adjustment Date immediately following the date of
delivery by the Borrowers to the Administrative Agent of a Compliance
Certificate for the fiscal period ending on or about June 30, 2011, the
Applicable Margin shall be the percentage set forth in Level I in the table
above; and (b) if the Borrowers fail to deliver any Compliance Certificate
pursuant to Section 6.01 hereof, then for the period commencing on the date
after the day on which such Compliance Certificate was due until the Adjustment
Date, the Applicable Margin shall be that percentage corresponding to Level I in
the table above.

“Fee Letter” means the letter agreement, dated as of July 5, 2011 by and between
the Borrowers and the Administrative Agent, as the same may be amended,
restated, modified or otherwise supplemented from time to time.

“Revolving Credit Maturity Date” means July 5, 2016.

“Term Loan Required Amortization Payment” means $680,000.00.

“Term Loan Maturity Date” means July 5, 2016.

 

5



--------------------------------------------------------------------------------

(b) The Credit Agreement is hereby amended by amending and restating
Section 7.06 thereof to read as follows:

7.06 Restricted Payments.

Directly or indirectly, declare, or pay or make any Restricted Payment, or set
aside or otherwise deposit or invest any sums for such purpose, or agree to do
any of the foregoing; provided, however, that (a) Restricted Payments from one
Borrower to another Borrower (only to the extent that the same may lawfully be
made by such Borrower in accordance with applicable Laws), and (b) Restricted
Payments consisting of Permitted Stock Repurchases, shall be permitted so long
as, in the case of each of the foregoing clauses (a) and (b), (1) no Default or
Event of Default shall have occurred and be continuing or would result after
giving effect to such Restricted Payment, (2) Borrowers will be in pro forma
compliance with the financial covenants set forth in Article XIV hereof as of
the most recently ended Reference Period for which financial statements were
delivered hereunder on a pro forma basis both before and after giving effect to
such Restricted Payment, and (3) the aggregate consideration for any such
Permitted Stock Repurchase shall be paid in cash and the aggregate amount paid
in connection with all of such Permitted Stock Repurchases made hereunder shall
not exceed (A) $10,000,000 in the aggregate in any twelve (12) month period,
(B) in the aggregate in any fiscal year, an amount which, when added to the
aggregate amount of all Growth Capital Expenditures made or incurred by
Borrowers and their Subsidiaries in the aggregate during such fiscal year
exceeds the dollar amount for such fiscal year set forth in the table in
Section 14.03 (i.e. $25,000,000 in any fiscal year), or (C) $30,000,000 in the
aggregate from and after July 5, 2011.

(c) The Credit Agreement is hereby amended by amending and restating each of
Schedules 5.05, 5.06, 5.13, 5.22, 5.24, 7.01 and 15.02 and Exhibits B and C in
the respective forms attached to this Amendment.

4. Term Loan. The parties hereto hereby acknowledge and agree that the
outstanding principal balance of the Term Loan and the Term Loan Commitment have
been reduced to $6,346,666.72 as of the Amendment Closing Date:

5. Conditions Precedent to Effectiveness of this Amendment. The effectiveness of
this Amendment is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, unless waived by the
Administrative Agent, each of which shall be originals or facsimiles (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Borrower, each dated the Amendment Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Amendment Closing Date) and each in form and substance satisfactory
to the Administrative Agent and its legal counsel:

(i) two (2) executed counterparts of this Amendment;

 

6



--------------------------------------------------------------------------------

(ii) two (2) executed counterparts of the Fee Letter;

(iii) two (2) executed counterparts of a Supplement Grant of Security Interest
in United States Trademarks;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents executed in
connection herewith to which such Borrower is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Borrower is duly organized or formed, and that
each Borrower executing this Amendment and any other Loan Documents executed in
connection herewith is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;

(vi) a favorable opinion or opinions (or an update of any existing opinion or
opinions given on or about the Closing Date) of counsel to the Borrowers,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and this Amendment and the Loan Documents as the
Administrative Agent may reasonably request;

(vii) a certificate of each Borrower signed by a Responsible Officer either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by, and the validity
against, such Borrower of this Amendment and the other Loan Documents to which
it is a party, which consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii) a certificate signed by a Responsible Officer of each Borrower certifying
that (A) the representations and warranties of the Borrowers contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the Amendment Closing Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and

 

7



--------------------------------------------------------------------------------

except that for purposes hereof, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement, (B) no Default or
Event of Default shall exist, or would result from the execution of this
Amendment or the effectiveness hereof, and (C) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require;

(b) The Borrowers shall have paid to the Administrative Agent for the account of
each applicable Lender all fees required to be paid hereunder or under the Fee
Letter by Borrowers on the Amendment Closing Date; and

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Amendment Closing Date, plus such additional amounts of Attorney Costs as
shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).

6. Ratification. The Credit Agreement, as amended by this Amendment, is hereby
ratified and remains in full force and effect. Nothing contained herein shall be
deemed to be a novation of any Note or otherwise affect the priority of the lien
of any Loan Documents.

7. Release. In consideration of the Administrative Agent’s and the Lenders’
entering into this Amendment, each Borrower hereby fully and unconditionally
releases and forever discharges each of the Administrative Agent and the
Lenders, and their respective directors, officers, employees, subsidiaries,
branches, affiliates, attorneys, agents, representatives, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Amendment is executed, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which any
Borrower or any Subsidiary has, had, claims to have or to have had or hereafter
claims to have or have had against the Released Parties by reason of any act or
omission on the part of the Released Parties, or any of them, occurring prior to
the date on which this Amendment is executed, including all such loss or damage
of any kind heretofore sustained or that may arise as a consequence of the
dealings among the parties up to and including the date on which this Amendment
is executed, including the administration or enforcement of the Credit Agreement
(collectively, all of the foregoing are the “Claims”). Each

 

8



--------------------------------------------------------------------------------

Borrower represents and warrants that it has no knowledge of any claim by it or
by any Subsidiary against the Released Parties or of any facts or acts or
omissions of the Released Parties which on the date hereof would be the basis of
a Claim by it or by any Subsidiary or any other Loan Party against the Released
Parties which is not released hereby, and each Borrower represents and warrants
that the foregoing constitutes a full and complete release of all Claims by or
on behalf of each Borrower and any Subsidiary. The inclusion of a release
provision in this Amendment shall not give rise to any inference that but for
such release, any Claim otherwise would exist.

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all such counterparts together shall constitute one and the same instrument.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation By:  

/s/ Diana Purcel

Name:  

Diana Purcel

Title:  

Chief Financial Officer

D&D OF MINNESOTA, INC.,

a Minnesota corporation

By:  

/s/ Diana Purcel

Name:  

Diana Purcel

Title:  

Chief Financial Officer

LAKE & HENNEPIN BBQ AND BLUES, INC.,

a Minnesota corporation

By:  

/s/ Diana Purcel

Name:  

Diana Purcel

Title:  

Chief Financial Officer

FAMOUS DAVE’S RIBS, INC.,

a Minnesota corporation

By:  

/s/ Diana Purcel

Name:  

Diana Purcel

Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

FAMOUS DAVE’S RIBS-U, INC., a Minnesota corporation By:  

/s/ Diana Purcel

Name:  

Diana Purcel

Title:  

Chief Financial Officer

FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota corporation By:  

/s/ Christopher O’Donnell

Name:  

Christopher O’Donnell

Title:  

President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Darcy McLaren

Name:  

Darcy McLaren

Title:  

Vice President

By:  

/s/ Maureen S. Malphus

Name:  

Maureen S. Malphus

Title:  

Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer and as a Lender By:  

/s/ Darcy McLaren

Name:  

Darcy McLaren

Title:  

Vice President

By:  

/s/ Maureen S. Malphus

Name:  

Maureen S. Malphus

Title:  

Vice President